 Case 3:19-cr-20833-RHC-EAS ECF No. 10, PageID.23 Filed 12/20/19 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

United States of America,

              Plaintiff,
                                              Criminal No. 19-cr-20833
v.
                                              Honorable Robert H. Cleland
D-1     ELIZABETH PROPHITT, CRNA

              Defendants.


                            DISCOVERY NOTICE



     1. The attorney for the government knows that the defendant made relevant
        written or recorded statements, (including grand jury testimony), and/or
        relevant oral statements made in response to interrogation, whether before or
        after arrest, by a person then known to the defendant to be a government
        agent, whether or not the statement is included in a written record, as
        follows:

        ☒Not Applicable

     2. The attorney for the government knows that defendant(s) has a prior
        criminal record:

        ☒NO                 ☐YES

     3. The following books, papers, documents, photographs and tangible objects
        are within the possession, custody or control of the government and are
        intended to be used as evidence in chief at trial, are known to the
        government to be material to the preparation of the defense, or were
        obtained from or belong to the defendant:

        Controlled Substances.
Case 3:19-cr-20833-RHC-EAS ECF No. 10, PageID.24 Filed 12/20/19 Page 2 of 4




  4. Results or reports of the following physical or mental examinations, or
     scientific tests or experiments, are within the possession, custody or control
     of the government, and are either intended to be used as evidence in chief at
     trial or are known to the government to be material to the preparation of the
     defense:

     None at this time.

  5. The government intends to introduce at trial testimony from one or more
     experts in the following areas of expertise:

     None at this time, however the government may retaining an expert, if
     necessary.

  6. The government may introduce evidence obtained from execution of the
     following search warrants:

     Date(s)              Docket Number(s)

     N/A

  7. The government may introduce evidence obtained through wiretaps or other
     electronic surveillance:

     ☒Not Applicable

  8. The government intends to offer evidence under Rule 404(b), Fed. R. Evid.

     ☐Yes         ☐No           ☒Unsure

  9. The attorney for the government is aware of the obligations imposed by
     Brady v. Maryland, 373 U.S. 83 (1963), and its progeny and will comply
     with their obligation to provide defense counsel with exculpatory evidence
     that is material to either guilt or to punishment in time for effective use at
     trial.

  10.If the government discovers additional information of the type described in
     Paragraphs 1 through 8; it will advise defense counsel in writing.
Case 3:19-cr-20833-RHC-EAS ECF No. 10, PageID.25 Filed 12/20/19 Page 3 of 4




     Upon specific request of the defendant the government will make available
     for inspection or copying the items described in Paragraphs 1, 3, and 4; will
     furnish the record referred to in Paragraph 2; will provide a summary (which
     will include the witnesses= qualifications, opinions, and the bases and
     reasons for the opinions) of the anticipated testimony described in Paragraph
     5 and will provide notice of the general nature of the evidence referred to in
     Paragraph 8. The government=s compliance with any specific request will
     trigger the defendant=s duty to provide the reciprocal discovery denoted in
     Fed. R. Crim. P. 16(b)(1)(A)-(C). If the defendant makes a general request
     for discovery the government will construe it as a request for each item
     described in Fed. R. Crim. P. 16(a)(1) (A)-(G). The government=s
     compliance with the defendant=s general request will trigger the defendant=s
     duty to provide reciprocal discovery of each item specified in Fed. R. Crim.
     P. 16(b)(1)(A)-(C).

                                            Respectfully submitted,

                                            MATTHEW SCHNEIDER
                                            United States Attorney

                                            s/Brandy R. McMillion
                                            Brandy R. McMillion
                                            Assistant United States Attorney
                                            211 W. Fort Street, Suite 2001
                                            Detroit, MI 48226
                                            brandy.mcmillion@usdoj.gov
                                            (313) 226-9622
Dated: December 20, 2019
 Case 3:19-cr-20833-RHC-EAS ECF No. 10, PageID.26 Filed 12/20/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on December 20, 2019, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system which will
send notification of such filing to all counsel of record



                                               s/Brandy R. McMillion
                                               Brandy R. McMillion
                                               Assistant United States Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               brandy.mcmillion@usdoj.gov
                                               (313) 226-9622
                                               P69838
